Citation Nr: 1529511	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  12-17 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a thoracolumbar spine disorder to include thoracolumbar degenerative disc disease and thoracic spine spondylosis.  

2.  Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from November 1968 to November 1970.  The Veteran served in the Republic of Vietnam and was awarded the Combat Infantryman Badge.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Los Angeles, California, Regional Office (RO) which, in pertinent part, determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for a back condition and denied service connection for hepatitis C.  In February 2014, the Board determined that new and material evidence had been received to reopen the Veteran's claim of entitlement to service connection for a back condition and remanded the issues of service connection for a low back disorder and hepatitis C to the RO for additional action.  The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

The Board has reframed the issues on appeal in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

In his April 2010 informal claim for service connection, the Veteran advanced contentions which may be reasonably construed as raising the issue of service connection for human immunodeficiency virus (HIV).  That issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it.  The issue is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

The issue of service connection for hepatitis C is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.  


FINDING OF FACT

Thoracolumbar spine degenerative disc disease and thoracic spine spondylosis originated during active service.  


CONCLUSION OF LAW

The criteria for service connection for thoracolumbar spine degenerative disc disease and thoracic spine spondylosis have been met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 3.326(a) (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In this decision, the Board grants service connection for thoracolumbar spine degenerative disc disease and thoracic spine spondylosis.  Therefore, no further discussion of VA's duties to notify and to assist is necessary as to that issue.  


II.  Service Connection for a Thoracolumbar Spine Disorder

The Veteran asserts that service connection for a thoracolumbar spine disorder is warranted as he sustained the claimed recurrent disability during active service.  

Service connection may be granted for recurrent disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  
The Veteran's service treatment records indicate that he was seen for low back pain.  An October 1969, treatment entry states that the Veteran complained of "mid-low back pain" and tenderness over the L1-3 spinous processes.  An October 1969 X-ray study of the lumbosacral spine notes that the Veteran complained of chronic low back pain and L1-3 spinous process tenderness.  The study was reported to reveal "no significant abnormalities."  A November 1969 treatment record states that the Veteran complained of back pain over both kidneys.  An impression of "?back pain" was advanced.  

In his July 1971 Veteran's Application for Compensation or Pension (VA Form 21-526), the Veteran advanced that: he had initially experienced back problems in 1969 during active service; was seen on several occasions by military medical personnel; continued to be "troubled by back condition;" and had been "denied employment on at least 5 jobs due to back condition."  In his December 1971 notice of disagreement (NOD), the Veteran reiterated that he had experienced recurrent back complaints since active service.  

At a February 1972 VA orthopedic examination, the Veteran presented back complaints.  The examiner noted the Veteran "carries the diagnosis of back condition."  Contemporaneous X-ray studies of the lumbosacral spine revealed no abnormalities.  The Veteran was diagnosed with "back condition, not verified at this examination."  

VA clinical documentation dated in August 1995 states that the Veteran presented a history of low back pain.  At an April 1997 VA examination, the Veteran presented a history of low back pain "off and on for many years."  The Veteran was diagnosed with "moderately severe discogenic changes of cervical & lumbar spine."  A May 1997 VA X-ray study of the lumbosacral spine was reported to be "unremarkable."  An October 1997 VA treatment entry states that the Veteran complained of "mid-back pain at times."  

A November 1997 physical evaluation from J. Gurdin, M.D., states that the Veteran complained of low back pain of "two or three years'" duration.  The Veteran was diagnosed with lumbar myofascitis with probable arthritic changes.  A December 1997 treatment record from A. Jing, M.D., notes that the Veteran was diagnosed with lumbar myofascitis with probable arthritic changes.  

An August 1998 VA chest X-ray study revealed degenerative changes of the thoracic spine.  An impression of spondylosis was advanced.  

In his October 1998 claim for VA pension benefits, the Veteran advanced that "I feel that my back condition ... has gotten to the point that there are days I just cannot get out of bed" and "[n]ow I am going to have an operation on my cervical and mid spine."  

A July 2001 chest X-ray study from Kern Medical Center revealed findings consistent with thoracic spine spondylosis.  A March 2005 chest X-ray study from Kern Medical Center revealed findings consistent with thoracic spine degenerative changes.  

Clinical documentation from Mercy Hospital Bakersfield dated in April 2008 states that the Veteran presented a history of chronic low back pain.  An impression of "history of chronic back pain and arthritis, on disability" was advanced.  An August 2008 VA treatment record states that the Veteran was diagnosed with "degeneration of lumbar or lumbosacral intervertebral disc."  

At a March 2014 VA spine examination, the Veteran complained of back pain.  He presented a history of having slipped and fallen in 1968 or 1969 and injured his back.  The Veteran was diagnosed with thoracolumbar spine intervertebral disc syndrome.  The examiner concluded that "[t]he condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness."  The VA physician's assistant commented that: "[t]here is no record of an injury to the back while in service;" "[t]he Veteran did not seek medical attention for a back condition until he was in his mid-fifties ... after a nearly 20 year career as a truck driver;" "[t]hat is an occupation that is known to be hard on the back;" "the Veteran is claiming arthritis, but an X-ray done on 04-25-1997 was read as unremarkable LS spine;" and "[i]t would be a stretch to think that arthritis that might show up now was caused by an injury in service in 1970 that then did not cause any arthritis all the way up until 1997."  In a February 2015 addendum to the March 2014 VA examination report, the VA physician's assistant clarified that: "[o]n review of VBMS and CPRS, there is no evidence of complaints or treatment for low back pain until 1999;" the "Veteran's low back pain in 1969 is consistent with a strain/sprain which are pulled ligaments and muscles which are usually self-limited and resolve on their own without therapy within 2-4 weeks;" the "Veteran's low back pain in 1999 and today is consistent with diagnosis of DDD secondary to chronic wear and tear as a truck driver for 20 years and advanced age of fifty-five and current age of 70;" and "[t]here is no evidence that his current back condition is related to his complaints of low back pain in service."  The examiner failed to note or to otherwise discuss the Veteran's documented history of chronic low back pain including his 1971 complaints within a year of service separation; the April 1997 VA diagnosis of lumbar spine discogenic disease; Drs. Gurdin and Jing's 1997 diagnoses of lumbar myofascitis with probable arthritic changes; and the 2001 and 2005 X-ray studies from Kern Medical Center which revealed findings consistent with thoracic spine spondylosis.  In the absence of such discussion and given the apparent failure of the VA physician's assistant to review all the relevant clinical documentation of record, the Board finds that the March 2014 VA spine examination and the February 2015 addendum thereto are of essentially no probative value.  

The Veteran was treated for low back complaints during active service.  The record documents a history of chronic low back pain proximate to service separation.  The Veteran has been diagnosed with thoracolumbar spine degenerative disc disease and thoracic spine spondylosis on repeated examination.  In the absence of any probative evidence to the contrary, the Board concludes that service connection for thoracolumbar spine degenerative disc disease and thoracic spine spondylosis is now warranted.  


ORDER

Service connection for thoracolumbar spine degenerative disc disease and thoracic spine spondylosis is granted.  
REMAND

The Veteran asserts that service connection for hepatitis C is warranted as the claimed disorder was caused by "the air gun shots that I received during my initial entry into the U.S. military."  He has repeatedly denied a history of intervenous drug use and other high risk activities.  

Service treatment records reflect 3 tattoos of the left foreleg were noted on his May 1968 pre-induction examination.  The separation examination noted tattoos of the left leg.  

The VA examiner pointed to a July 6, 2005 VA Hepatitis C Eligibility Referral that stated risk factors included intravenous drug use, high risk sexual behavior, alcoholism and incarceration.  The examiner further cited to August 2005 and September 2005 VA records that were "obtained from CPRS."  These records are not currently associated with the claims file and should be obtained.  From the records the Board currently has, treatment records reflects the Veteran consistently denied intravenous drug use and never reported high risk sexual behavior.  For example, a March 1997 treatment record noted a history of alcoholism but made no mention on intravenous drug use.  A July 7, 2005 internal medicine admission evaluation noted the Veteran smoked and quit 4 months prior, used to drink 6 beers a day for many years but quit several months ago, history of use of speed and denied intravenous drug use.  A November 2005 primary care note reported a history of ex-smoker, denied alcohol use, denied present illicit drug use but reported history of PCP dependence in 1985.  

A November 2005 VA social work assessment for transplant candidates states that: the Veteran reported that he "[d]rank alcohol socially at parties once every 2 weeks or so, on average 6-12 beers per occasion from age 16 till 3 years ago when he quit drinking altogether;" "[s]moked crank and PCP about once a month opportunistically, from the time he was in his 20s till 6 years ago when he quit altogether;" and [d]enies any history of IV drug use."  

The report of a March 2014 VA hepatitis examination states that the Veteran was initially diagnosed with hepatitis C in March 2001.  The examiner observed that "[a]n initial note by the Liver Service stated no risk factors" and "there are several subsequent notes over the years that show multiple risk factors to include; ivda with heroin, EtOH abuse, risky sexual behavior, tattoos, and h/o incarceration."  He concluded that "[t]he condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness."  The VA physician's assistant commented that; "[t]his veteran was not diagnosed with hepatitis C until 2000;" "[t]his is well after his separation from service;" and "there is an indication of multiple risk factors for contracting Hep C to include tattoos and IVDA."  In a February 2015 addendum to the March 2014 VA examination report, the VA physician's assistant clarified that: [t]here have been no case reports of hepatitis C being transmitted by a jet gun injection, but it is biologically plausible;" " the most likely etiology of [the Veteran's hepatitis C infection is admitted intravenous drug use with heroin, cocaine, smoking "crank" and PCP on a monthly basis from 1970 to 1999;" and "[t]he most common risk of infection for hepatitis C are IV drug use and sharing drug paraphernalia (90%)."  He did not discuss either the November 2005 VA social work assessment or the multiple entries in the clinical record documenting the Veteran's express denial of a history of intervenous drug use and other high risk activities.  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  When VA undertakes to obtain an evaluation, it must ensure that the evaluation is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Board finds that further VA hepatitis examination conducted by the appropriate physician would be helpful in resolving the issues raised by the instant appeal.  

VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all post-service treatment of his hepatitis C, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  

If the identified documentation is not ultimately obtained, the Veteran should be notified pursuant to 338 C.F.R. § 3.159(e) (2014).  

2.  Associate with the record any VA clinical documentation pertaining to the treatment of the Veteran not already of record.  The July 2005, August 2005 and September 2005 records cited in the February 2015 VA examination should specifically be obtained.  

3.  Then schedule the Veteran for a VA examination for compensation purposes conducted by the appropriate physician in order to determine the etiology of his hepatitis C.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or greater) that the Veteran's hepatitis C had its onset during active service; is related to the Veteran's service in the Republic of Vietnam including his combat experiences; or otherwise originated during active service.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

4.  Then readjudicate the Veteran's entitlement to service connection for hepatitis C.  If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


